Citation Nr: 0637938	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-20 364	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


                                                         THE 
ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for Department of Veterans 
Affairs (VA) nonservice connected disability pension.


                                                    
INTRODUCTION

The appellant had recognized guerilla service from March 10, 
1945 to March 12, 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
nonservice connected disability pension benefits because he 
did not have the required military service to establish 
eligibility.

Although the RO implicitly reopened the claim for basic 
eligibility for VA nonservice connected disability pension 
benefits and denied entitlement on the merits, the Board made 
its own determination as to whether new and material evidence 
has been submitted to reopen a claim. That is, the Board had 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 10, 1945 to March 12, 1945.

2.	In a November 5, 2004 decision, the Board of Veterans 
Appeals (Board) denied the veteran's appeal to reopen a claim 
for entitlement to basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected disability 
pension.  The veteran appealed to the U. S. Court of Appeals 
for Veterans Claims (Court).  In an Order entered on December 
8, 2005, the Court noted that the veteran's spouse notified 
the Court that her husband died on June [redacted], 2005.  
Accordingly, the Court vacated the November 2004 Board 
decision and dismissed the appeal for lack of jurisdiction.

3.  The Board was subsequently notified by the Court that the 
appellant died and such was confirmed by the Board's receipt 
of the veteran's death certificate in December 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


